Judgments, Supreme Court, New York County, rendered after trial on April 27, 1992 (Richard D. Carruthers, J., on speedy trial motion; Dorothy Chin Brandt, J., at trial) and upon defendant’s plea of guilty on June 11, 1992 (Albert P. Williams, J.), unanimously affirmed.
*151The record supports the determination of the Supreme Court (Richard Carruthers, J.), after a hearing held upon remand, that the People acted diligently in processing and enforcing the warrant during the period from July 31 to August 28, 1990. The full 28 day period was therefore excludable time (People v Luperon, 85 NY2d 71, 79). Without benefit of this time period, defendant cannot arrive at the 183 days of includable time necessary to entitle him to dismissal of the indictment pursuant to CPL 30.30 and his motion to dismiss was therefore properly denied. In light of the foregoing, we need not reach the other challenged time periods.
Defendant’s alternative contention, that the trial court erred in hearing legal argument on a Molineux application when he absented himself from the trial for a day and a half, is devoid of merit. Concur — Rosenberger, J. P., Ellerin, Wallach, Kupferman and Mazzarelli, JJ.